Citation Nr: 9907781	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than August 30, 1995 
for the grant of benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
veteran had active service from November 1942 to May 1943.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1942 to 
May 1943.

2.  The veteran did not file a formal or informal claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 prior to 
August 30, 1996 for various disabilities including a 
neurogenic bladder and bowel, and for the loss of use of the 
lower extremities and hands.

3.  In rating decisions dated December 1996, April 1997 and 
June 1997, the RO awarded the veteran disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for a neurogenic 
bladder and bowel, and for the loss of use of the lower 
extremities and hands effective from August 30, 1995. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than August 30, 1995 for the grant of benefits under 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his entitlement to benefits under 
38 U.S.C.A. § 1151 arose after a May 1976 surgery on a 
herniated disc which resulted in a laminectomy at C-6 and C-
7.  In addition, he contends that he submitted a VA form 21-
526 (Veteran's Application for Compensation and Pension) in 
February 1977 and that such claim should be construed 
liberally so as to include a claim for section 1151 benefits.  
Thus, he is seeking a favorable determination with respect to 
the issue of entitlement to an effective date earlier than 
August 30, 1995 for the award of section 1151 benefits.

Generally, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

However, the effective date of an award of disability 
compensation by reason of section 1151 shall be the date such 
injury or aggravation was suffered if an application thereof 
is received within one year from such date.  Otherwise, the 
date of receipt of claim is for application.  See 38 C.F.R. 
§ 5110(c); 38 C.F.R. § 3.400(i)

In this case, in February 1977 and September 1985, the 
veteran submitted VA forms 21-526 (Veteran's Application for 
Compensation and Pension) for a May 1976 spinal cord injury.  
Such claims were denied respectively in decision letters 
dated April 1977 and October 1985 on the grounds that the 
veteran's income at that time surpassed the allowed amount 
for the receipt of VA pension benefits.  As well, the veteran 
was notified of his appellate rights.  Subsequently, in a VA 
form 21-526 submitted August 30, 1996, the veteran 
specifically indicated he was submitting a "1151 claim . . . 
due to surgery residuals on May 21, 1976 for surgery on a 
herniated disc . . ."  As a result, in rating decisions 
dated December 1996, April 1997 and June 1997, the RO awarded 
the veteran service connection and compensable disability 
evaluations, plus special monthly compensation benefits based 
on the need of aid and attendance and a higher level of care, 
effective August 30, 1995, which is a year prior to the date 
of receipt of the claim.

With respect to the veteran's contention that he submitted a 
claim for section 1151 benefits, the Board notes that, in 
Brannon v. West, No. 96-282 (U.S. Vet. App. Nov. 17, 1998) 
(citing Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); 
38 C.F.R. §§ 3.31(p), 3.155(a)), the Court noted that a 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  As well, the Court 
noted that any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the VA may be considered an informal claim.  However, and 
more importantly, the Court indicated that any such informal 
claim must identify the benefit sought.  As a result, the 
Court ruled that, before a VA regional office (RO) or the 
Board can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  

In light of Brannon and after a review of the veteran's 
February 1977 and September 1985 VA forms 21-526, the Board 
finds that such VA forms 21-526 neither identify a claim for 
section 1151 benefits, nor express any intent to seek any 
such benefits.  Thus, the February 1977 and September 1985 VA 
forms 21-526 cannot be construed as an informal claim for 
section 1151 benefits, and the August 1996 VA form 21-526 is 
deemed to be the veteran's original claim for section 1151 
benefits.

Additionally, the Board notes that the record shows the 
veteran became disabled subsequent to his May 1976 surgery, 
and thus, May 1976 is the date the veteran's entitlement to 
section 1151 benefits arose.  However, as the veteran failed 
to submit a claim for such benefits within a year from such 
date, the date of receipt of the veteran's claim is the 
applicable effective date in this case.  See 38 C.F.R. 
§ 5110(c); 38 C.F.R. § 3.400(i).  As such, the Board is 
unable to find a basis for establishing an effective date 
earlier than August 30, 1995 for the grant of benefits under 
38 U.S.C.A. § 1151.

The Board is bound by applicable laws and regulations which 
are quite clear with regard to the establishment of an 
effective date for section 1151 benefits.  For the reasons 
set forth above, the Board finds that the preponderance of 
the evidence is against entitlement to an effective date 
earlier than August 30, 1995 for the grant of benefits under 
38 U.S.C.A. § 1151.  It follows that the negative evidence 
and the positive evidence is not in relative equipoise so as 
to provide a basis for favorable action under 38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to an effective date earlier than August 30, 1995 
for the grant of benefits under 38 U.S.C.A. § 1151 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


